Citation Nr: 1756002	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for partial supraspinatus tear; superior labral anteroposterior (SLAP) tear; acromioclavicular degenerative joint disease, right shoulder (right shoulder disability), exclusive of a period of assigned temporary total rating from September 9, 2010, to December 1, 2010.


REPRESENTATION

Appellant represented by:	John Berrry, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted the Veteran's claim of entitlement to service connection for a right shoulder disability and assigned a 10 percent disability rating, effective April 28, 2008.  

In a March 2012 decision, the Board granted a higher 20 percent rating for the disability, throughout the appeal period.  The RO also assigned a temporary total rating under 38 C.F.R. § 4.30 from September 9, 2010, to December 1, 2010, for convalescence after right shoulder surgery.

In a September 2012 Order by the United States Court of Appeals for Veterans Claims (Court), the Board's March 2012 decision was vacated to the extent it denied an increase in excess of 20 percent for the right shoulder disability.  In July 2013, the Board remanded the issue to the RO for additional development.

In June 2014, the Board determined that the criteria were not met for a schedular rating higher than 20 percent prior to September 9, 2010, or from December 1, 2010, for the service-connected right shoulder disability.  Thereafter, the Veteran again appealed the denial of an increased initial rating to the Court.  In a May 2015 Order, the Court vacated the Board's decision and remanded the claim for further development pursuant to an April 2015 Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.  Thereafter, in October 2015 and again in November 2016, the Board remanded the claim for additional development consistent with the Court's Order.  

As sufficient efforts were made to obtain the noted medical records and the requested medical examination was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

For all times relevant to the claim, exclusive of a period of assigned temporary total rating from September 9, 2010, to December 1, 2010, the Veteran's right shoulder disability, at worst, is manifested by pain that functionally limits right arm motion to midway between side and shoulder level; neither motion limited to 25 degrees from side nor ankylosis is demonstrated.  


CONCLUSION OF LAW

Exclusive of a period of assigned temporary total rating from September 9, 2010, to December 1, 2010, the criteria for an evaluation of 30 percent for service-connected right shoulder disability have been met; the criteria for a rating in excess of 30 percent have not been met or approximated.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.59, 4.69, 4.71a, Diagnostic Codes 5201, 5203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by multiple letters sent during the appeal period.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examination in February 2017 and April 2017.  While the Veteran's attorney has recently argued for yet another return of this claim to the RO for additional opinion from the medical examiner with regard to the functional impact of flare-ups and repetitive use, the Board finds these two examinations sufficient.  Notably, the attorney provided boilerplate statements of law without specific reference to particular examination reports.  The examiner in April 2017 did elicit information in an attempt to quantify the degree of limitation of motion during flare-ups.  This re-examination was ordered to obtain clinical evaluation that complies with the decision by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  As relevant, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  The Board will consider the October 1, 2017 statements of the Veteran relevant to the nature, frequency, and severity of his current symptoms and dysfunction.  

Here, the Board finds that the 2017 VA examination reports, which will be discussed at length herein, provide sufficient examination evidence in compliance with controlling law.  There was an estimate provided in the April 2017 report.  Also, the Board is taking into account the Veteran's assertions made not only in the examination but also in the Veteran's communications, with particular emphasis on the Veteran's October 2017 correspondence in assigning the instant increased rating.  Thus, it finds that returning this claim to a VA examiner for a recording of the Veteran's assertions as to functional limitations would serve no useful purpose.  

The RO also obtained VA and identified private treatment records.  Updated VA treatment records were obtained pursuant to the recent Board remand.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

      II.  Increased Rating-Laws

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27.  

The Board has considered the entire record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

      III.  Discussion and Analysis

The right shoulder disability, stems from arthritis and tenosynovitis of the shoulder, and is currently rated 20 percent under DCs 5201-5203.  

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Code 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  

Diagnostic Code 5201 is used to evaluate injuries resulting in limited motion of the arm.  A 20 percent rating is warranted for limitation of motion of either arm at shoulder level, or midway between side and shoulder level of the minor arm.  A 30 percent rating is warranted for motion limited to midway between side and shoulder level for the major arm, or to 25 degrees from the side for the minor arm.  A 40 percent rating is the maximum schedular rating for limitation of motion of the arm, and is warranted for limitation of motion to 25 degrees from the side for the major arm.  38 C.F.R. § 4.71a, DC 5201. 

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity.  See 38 C.F.R. § 4.69 (2016).  The evidence demonstrates that the Veteran's right arm is his dominant upper extremity.
See February 2017 VA Examination.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating of 30 percent is warranted for the Veteran's right shoulder disability exclusive of a period of assigned temporary total rating from September 9, 2010, to December 1, 2010.  However, as explained below, the preponderance of the evidence is against right shoulder disability being rated in excess of 30 percent at any time during the claim period.

As the record is replete with reference to the fact that VA examination reports dated prior to the November 2016 Board remand decision have been deemed inadequate either by the Board or the Court, such examinations will not be addressed herein.  Instead, the Board will focus on the February and April 2017 examination reports, which when viewed in the context of the Veteran's assertions and the treatment record, are deemed adequate to assess the right shoulder throughout the totality of the rating period.  

During the February 2017 examination, the examiner diagnosed right rotator cuff tear, labral tear including SLAP and acromioclavicular joint osteoarthritis.  Range of motion testing (ROM) was abnormal, revealing flexion to 155 degrees with reduction to 145 degrees with repetition, abduction to170 degrees with reduction to 165 degrees with repetition, external rotation to 85 degrees with reduction to 80 degrees with repetition,  Internal rotation to 85 degrees with reduction to 85degrees with repetition.  Painful motion was noted on examination.  Flare-ups were reported to produce decreased ROM and increased pain.  There was evidence of pain with weight-bearing.  The examiner could not assess the degree of pain, weakness, fatigability or incoordination that significantly limit functional ability with repeated use over a period of time without resort to speculation.  There was no ankylosis and External Rotation/ Infraspinatus Strength Test was positive, suggesting rotator cuff pathology to include supraspinatus tendinopathy or tear.  

During the April 2017 VA examination, the Veteran complained of flare-ups occurring during cold weather, with repetitive use, overhead use and when sleeping on the shoulder.  The last one occurred two weeks earlier and they recur monthly.  The current diagnosis was "partial supraspinatus tear; slap tear; acromioclavicular degenerative."  ROM of the right shoulder was assessed as normal, with flexion and abduction to 180 degrees, and internal and external rotation to 90 degrees.  Pain was noted on flexion and also with weight bearing.  Repetitive testing revealed the same results.  The examiner found the examination medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  However, he felt he could not assess whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without resort to speculation.  He felt an examiner would need to be present to determine this with objectivity and without bias.  Muscle strength was normal, and there was no ankylosis.  External Rotation/ Infraspinatus Strength Test was positive, suggesting rotator cuff pathology to include supraspinatus tendinopathy or tear.  Residuals of the right shoulder surgery in 2010 included pain.  MRI showed small bursal sided distal supraspinatus tendon tear, non-displaced SLAP tear with small adjacent paralabral cyst formation and moderated acromioclavicular DJD.  

The examiner found that the right shoulder disability had no impact on the ability to perform occupational tasks listed as standing, walking, lifting, sitting, etc.  

There was testing and recording of the ROM for both shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing, or an explanation was provided as to why this was not conducted consistent with generally, Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner found no loss or additional loss of ROM on weight bearing and non-weight bearing.  On ROM, there was pain at 180 degrees forward flexion in each shoulder, mild in severity.  There was no evidence of weakened movement, fatigue, or incoordination noted in either shoulder.  Again, he opined that additional functional impairment could be estimated or quantified, as an unbiased and objective examiner would need to be present.  He did note that the Veteran showed/informed him that he would have pain at 105 degrees forward flexion in the right shoulder when he has a flare.  He reiterated his opinion that any degree of additional loss can never be accurately determined, unless an objective examiner is present to observe.

As to additional limits on functional ability on repeated use or during flare, he also stated this again could not be accurately determined, citing too many variables.  A level of severity with a flare, weather changes, perception of a flare, and other variables will cause a wide variation of actual degree loss.  However, the examiner asked the Veteran at what level his ROM was affected in the right shoulder when he has a flare, and he showed this at 105 degrees forward flexion.  The examiner felt this was the best estimation that can be provided, based on his reporting.  He noted that it is also likely the Veteran will have some additional loss of ROM in his right shoulder when he has a flare, based on his comments and recollections, due to additional symptoms.  

Thus, the Veteran does not meet the DC 5201 motion limitation requirements to reach a disability rating in excess of 20 percent based on the objective record.  Neither the examination report, nor the treatment record, demonstrates such limitation of motion.  Nor is there ankylosis.  

However, considering the Veteran's reports of functional limitations of the right shoulder in his daily activities, the Board finds that the criteria for a 30 percent rating are approximated.  Here, the treatment record is replete with reference to reports of chronic right shoulder pain throughout the appeal period.  

Additionally compelling is the Veteran's October 2017 statement.  He reported that he could hold his arm out straight, a little bit above horizontal when he is not having a flare-up.  During a flare-up, he can only hold it out well below horizontal.  His day today problems with the shoulder include not being able to carry a light back pack, or anything that weighs over 10 pounds for more than 30 minutes without his pain getting stronger and stronger.  Day to day activities lead to flare-ups.  He has difficulty sleeping because of pain when sleeping on his right side.  He cannot lean his elbow on a desk or armchair at work without pain and stiffening which precipitates a flare-up.  The shoulder also locks up and catches, so he tries to avoid activities that make this happen.  He does many things daily to avoid flare-ups.  He has to carry light grocery bags and tries to use his left non-dominant arm as much as he can.  He has trouble with driving and needs to put his right arm in his lap.  If his dog suddenly turns during a walk, this can precipitate a flare-up.  He has daily aches and pain in the shoulder.  

In sum, the Veteran's complaints of right shoulder painful motion are consistent and adequately documented, and in this case uniquely support a 30 percent rating based on limitation of motion functionally to midway between side and shoulder level.  The 2017 examination reports note a greater degree of ROM, but also leave room for the Board to interpret the Veteran's assertions as to further functional limitations during flare-ups.  Such additional limitation is consistent which the description of chronic right shoulder pain reported throughout the treatment record.  The Board cannot reasonably disassociate his long-standing complaints of right shoulder pain and actual functional limitation with the arthritis and tendon tearing in that shoulder.  The Board finds that a 30 percent rating, and no higher, is warranted exclusive of a period of assigned temporary total rating from September 9, 2010, to December 1, 2010.  

However, there is no basis to grant a rating in excess of 30 percent for the right shoulder at any time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The most recent examination makes clear that he does not meet the range of motion restrictions required for a higher rating, nor does he demonstrate any other criteria for a higher rating.  The Veteran did not show sufficient evidence of the following: 
(1) fibrous union or nonunion (false flail joint) or loss of head (flail joint) of the humerus (DC 5202); or ankylosis (DC 5200).  Moreover, the Veteran's description of activities does not suggest such severe limitation of ROM, limited to 25 degrees from side.  


ORDER

A 30 percent rating for the Veteran's partial supraspinatus tear; SLAP tear; acromioclavicular degenerative joint disease, right shoulder (right shoulder disability) is granted exclusive of a period of assigned temporary total rating from September 9, 2010, to December 1, 2010, subject to controlling regulations governing the payment of monetary awards; a rating in excess of 30 percent is denied at all times relevant to the claim.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


